Title: From Benjamin Franklin to James Parker, 20 March 1751
From: Franklin, Benjamin
To: Parker, James


Edward Eggleston first attributed this letter to Franklin in a note to John Bigelow, who accepted it (Works, II, 217 n). There is also, however, contemporary evidence of Franklin’s authorship: the printer James Parker showed Kennedy’s essay in manuscript to Franklin for his comments, and Kennedy sent a copy to Cadwallader Colden, April 15, 1751, for his “better Judgment and correction,” explaining that his friends advised him to publish it “with Mr. Frankland’s remarks, to which he has agreed absque nomine.” Colden approved the essay, adopting some of its ideas in a long memorandum on Indian affairs to Governor Clinton, Aug. 8, 1751, and apparently recommended that it be printed. It was announced as “just published” in the New-York Gazette, May 6, 1751, well before the Indian conference at Albany that summer.
 
Dear Mr. Parker,
Philadelphia, March 20, 1750/1
I have, as you desire, read the Manuscript you sent me; and am of Opinion, with the publick-spirited Author, that securing the Friendship of the Indians is of the greatest Consequence to these Colonies; and that the surest Means of doing it, are, to regulate the Indian Trade, so as to convince them, by Experience, that they may have the best and cheapest Goods, and the fairest Dealing from the English; and to unite the several Governments, so as to form a Strength that the Indians may depend on for Protection, in Case of a Rupture with the French; or apprehend great Danger from, if they should break with us.
This Union of the Colonies, however necessary, I apprehend is not to be brought about by the Means that have hitherto been used for that Purpose. A Governor of one Colony, who happens from some Circumstances in his own Government, to see the Necessity of such an Union, writes his Sentiments of the Matter to the other Governors, and desires them to recommend it to their respective Assemblies. They accordingly lay the Letters before those Assemblies, and perhaps recommend the Proposal in general Words. But Governors are often on ill Terms with their Assemblies, and seldom are the Men that have the most Influence among them. And perhaps some Governors, tho’ they openly recommend the Scheme, may privately throw cold Water on it, as thinking additional publick Charges will make their People less able, or less willing to give to them. Or perhaps they do not clearly see the Necessity of it, and therefore do not very earnestly press the Consideration of it: And no one being present that has the Affair at Heart, to back it, to answer and remove Objections, &c. ’tis easily dropt, and nothing is done. Such an Union is certainly necessary to us all, but more immediately so to your Government. Now, if you were to pick out half a Dozen Men of good Understanding and Address, and furnish them with a reasonable Scheme and proper Instructions, and send them in the Nature of Ambassadors to the other Colonies, where they might apply particularly to all the leading Men, and by proper Management get them to engage in promoting the Scheme; where, by being present, they would have the Opportunity of pressing the Affair both in publick and private, obviating Difficulties as they arise, answering Objections as soon as they are made, before they spread and gather Strength in the Minds of the People, &c. &c. I imagine such an Union might thereby be made and established: For reasonable sensible Men, can always make a reasonable Scheme appear such to other reasonable Men, if they take Pains, and have Time and Opportunity for it; unless from some Circumstances their Honesty and good Intentions are suspected. A voluntary Union entered into by the Colonies themselves, I think, would be preferable to one impos’d by Parliament; for it would be perhaps not much more difficult to procure, and more easy to alter and improve, as Circumstances should require, and Experience direct. It would be a very strange Thing, if six Nations of ignorant Savages should be capable of forming a Scheme for such an Union, and be able to execute it in such a Manner, as that it has subsisted Ages, and appears indissoluble; and yet that a like Union should be impracticable for ten or a Dozen English Colonies, to whom it is more necessary, and must be more advantageous; and who cannot be supposed to want an equal Understanding of their Interests.
Were there a general Council form’d by all the Colonies, and a general Governor appointed by the Crown to preside in that Council, or in some Manner to concur with and confirm their Acts, and take Care of the Execution; every Thing relating to Indian Affairs and the Defence of the Colonies, might be properly put under their Management. Each Colony should be represented by as many Members as it pays Sums of Hundred Pounds into the common Treasury for the common Expence; which Treasury would perhaps be best and most equitably supply’d, by an equal Excise on strong Liquors in all the Colonies, the Produce never to be apply’d to the private Use of any Colony, but to the general Service. Perhaps if the Council were to meet successively at the Capitals of the several Colonies, they might thereby become better acquainted with the Circumstances, Interests, Strength or Weakness, &c. of all, and thence be able to judge better of Measures propos’d from time to time: At least it might be more satisfactory to the Colonies, if this were propos’d as a Part of the Scheme; for a Preference might create Jealousy and Dislike.
I believe the Place mention’d is a very suitable one to build a Fort on. In Times of Peace, Parties of the Garrisons of all Frontier Forts might be allowed to go out on Hunting Expeditions, with or without Indians, and have the Profit to themselves of the Skins they get: By this Means a Number of Wood-Runners would be form’d, well acquainted with the Country, and of great Use in War Time, as Guides of Parties and Scouts, &c. Every Indian is a Hunter; and as their Manner of making War, viz. by Skulking, Surprizing and Killing particular Persons and Families, is just the same as their Manner of Hunting, only changing the Object, Every Indian is a disciplin’d Soldier. Soldiers of this Kind are always wanted in the Colonies in an Indian War; for the European Military Discipline is of little Use in these Woods.
Publick Trading Houses would certainly have a good Effect towards regulating the private Trade; and preventing the Impositions of the private Traders; and therefore such should be established in suitable Places all along the Frontiers; and the Superintendant of the Trade, propos’d by the Author, would, I think, be a useful Officer.
The Observation concerning the Importation of Germans in too great Numbers into Pennsylvania, is, I believe, a very just one. This will in a few Years become a German Colony: Instead of their Learning our Language, we must learn their’s, or live as in a foreign Country. Already the English begin to quit particular Neighbourhoods surrounded by Dutch, being made uneasy by the Disagreeableness of disonant Manners; and in Time, Numbers will probably quit the Province for the same Reason. Besides, the Dutch under-live, and are thereby enabled to under-work and under-sell the English; who are thereby extreamly incommoded, and consequently disgusted, so that there can be no cordial Affection or Unity between the two Nations. How good Subjects they may make, and how faithful to the British Interest, is a Question worth considering. And in my Opinion, equal Numbers might have been spared from the British Islands without being miss’d there, and on proper Encouragement would have come over: I say without being miss’d, perhaps I might say without lessening the Number of People at Home. I question indeed, whether there be a Man the less in Britain for the Establishment of the Colonies. An Island can support but a certain Number of People: When all Employments are full, Multitudes refrain Marriage, ’till they can see how to maintain a Family. The Number of Englishmen in England, cannot by their present common Increase be doubled in a Thousand Years; but if half of them were taken away and planted in America, where there is Room for them to encrease, and sufficient Employment and Subsistance; the Number of Englishmen would be doubled in 100 Years: For those left at home, would multiply in that Time so as to fill up the Vacancy, and those here would at least keep Pace with them.
Every one must approve the Proposal of encouraging a Number of sober discreet Smiths to reside among the Indians. They would doubtless be of great Service. The whole Subsistance of Indians, depends on keeping their Guns in order; and if they are obliged to make a Journey of two or three hundred Miles to an English Settlement to get a Lock mended; it may, besides the Trouble, occasion the Loss of their Hunting Season. They are People that think much of their temporal, but little of their spiritual Interests; and therefore, as he would be a most useful and necessary Man to them, a Smith is more likely to influence them than a Jesuit; provided he has a good common Understanding, and is from time to time well instructed.
I wish I could offer any Thing for the Improvement of the Author’s Piece, but I have little Knowledge, and less Experience in these Matters. I think it ought to be printed; and should be glad there were a more general Communication of the Sentiments of judicious Men, on Subjects so generally interesting; it would certainly produce good Effects. Please to present my Respects to the Gentleman, and thank him for the Perusal of his Manuscript. I am, Yours affectionately.
